EXHIBIT (b) American Century Municipal Trust Bylaws as amended and restated as of December 7, 2007 Table of Contents ARTICLE I Offices 1 Section 1.Principal Office 1 Section 2.Other Offices 1 ARTICLE II Meetings of Shareholders 1 Section 1.Place of Meetings 1 Section 2.Call of Meeting 1 Section 3.Notice of Shareholders' Meeting 1 Section 4.Manner of Giving Notice; Affidavit of Notice 2 Section 5.Adjourned Meeting; Notice 2 Section 6.Voting 2 Section 7.Waiver of Notice by Consent of Absent Shareholders 3 Section 8.Shareholder Action by Written Consent without a Meeting 3 Section 9.Record Date for Shareholder Notice, Voting and Giving Consents 3 Section 10.Proxies 4 Section 11.Inspectors of Election 4 ARTICLE III Trustees 5 Section 1.Powers 5 Section 2.Number and Qualification of Trustees 5 Section 3.Mandatory Retirement 5 Section 4.Vacancies 5 Section 5.Place of Meetings and Meetings by Telephone 6 Section 6.Regular Meetings 6 Section 7.Special Meetings 6 Section 8.Quorum 6 Section 9.Waiver of Notice 7 Section 10.Adjournment 7 Section 11.Notice of Adjournment 7 Section 12.Action without a Meeting 7 Section 13.Fees and Compensation of Trustees 7 ARTICLE IV Committees 8 Section 1.Committees of Trustees 8 Section 2.Meetings and Action of Committees 8 ARTICLE V Officers 8 Section 1.Officers 8 Section 2.Election of Officers 9 Section 3.Subordinate Officers 9 Section 4.Removal and Resignation of Officers 9 Section 5.Vacancies In Offices 9 Section 6.Chairman of the Board 9 Section 7.President 9 Section 8.Vice Presidents 10 Section 9.Secretary 10 Section 10.Chief Financial Officer 10 Section 11.Chief Compliance Officer 11 ARTICLE VI Indemnification of Trustees, Officers, Employees and Other Agents 11 Section 1. Indemnification 11 American Century Municipal TrustBylaws Table of Contents, continued Section 2. “Disabling Conduct” 11 Section 3. Conditions for Indemnification 11 Section 4. Advance of Expenses 12 Section 5. Rights Not Exclusive 12 Section 6. Survival 12 Section 7. Definitions 12 Section 8. Insurance 13 Section 9. Fiduciaries of Employee Benefit Plan 13 ARTICLE VII Records and Reports 13 Section 1.Maintenance and Inspection of Share Register 13 Section 2.Maintenance and Inspection of Bylaws 13 Section 3.Maintenance and Inspection of Other Records 14 Section 4.Inspection by Trustees 14 Section 5.Financial Statements 14 ARTICLE VIII General Matters 14 Section 1.Checks, Drafts, Evidence of Indebtedness 14 Section 2.Contracts and Instruments; How Executed 14 Section 3.Certificates for Shares 15 Section 4.Lost Certificates 15 Section 5.Uncertificated Shares 15 Section 6.Representation of Shares of Other Entities 16 ARTICLE IX Amendments 16 Section 1.Amendment by Shareholders 16 Section 2.Amendment by Trustees 16 Table of Contentspage 2 American Century Municipal Trust Bylaws as amended and restated as of December 7, 2007 ARTICLE I Offices Section 1.Principal Office The Board of Trustees shall fix the location of the principal executive office of the Trust at any place within or outside The Commonwealth of Massachusetts. Section 2.Other Offices The Board of Trustees may at any time establish branch or subordinate offices at any place or places where the trust intends to do business. ARTICLE II Meetings of Shareholders Section 1.Place of Meetings Meetings of shareholders shall be held at any place within or outside The Commonwealth of Massachusetts designated by the Board of Trustees.In the absence of any such designation, shareholders' meetings shall be held at the principal executive office of the Trust. Section 2.Call of Meeting A meeting of the shareholders shall be held whenever called by the Trustees and whenever required by the provisions of the 1940 Act.A shareholder meeting may be called at any time by the Board of Trustees or by the Chairman of the Board or by the President.If a shareholder meeting is a meeting of the shareholders of one or more series or classes of shares, but not a meeting of all shareholders of the Trust, then only special meetings of the shareholders of such one or more series or classes shall be called and only the shareholders of such one or more series or classes shall be entitled to notice of and to vote at such meeting. Section 3.Notice of Shareholders' Meeting All notices of meetings of shareholders shall be sent or otherwise given in accordance with Section 4 of this Article II not less than ten (10) nor more than seventy-five (75) days before the date of the meeting.The notice shall specify (i) the place, date and hour of the meeting, and (ii) the general nature of the business to be transacted.The notice of any meeting at which trustees are to be elected also shall include the name of any nominee or nominees whom at the time of the notice are intended to be presented for election. If action is proposed to be taken at any meeting for approval of (i) a contract or transaction in which a trustee has a direct or indirect financial interest, (ii) an amendment of the Declaration of American
